PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
CAAMAÑO et al.
Application No. 14/376,496
Filed: August 04, 2014
Attorney Docket No. 540202-16
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the request for refunds filed January 06, 2021.

The request for refund is GRANTED.

Applicant request a refund of $910.00 stating, “On October 27, 2020, Applicant erroneously filed a Continuation application along with the filing fees.” 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $910.00 will be refunded to applicant’s deposit account.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions